                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HARRY JAMES BARTON, III                          No. 4:19-CV-02104

               Petitioner,                           (Judge Brann)

         v.

    PIKE COUNTY CORRECTIONAL
    FACILITY, et al.,

               Respondents.

                             MEMORANDUM OPINION

                                  MARCH 27, 2020

        Presently before the Court is the petition for writ of habeas corpus of

Petitioner Harry James Barton, III, a state pre-trial detainee, filed pursuant to 28

U.S.C. § 2241, in which he seeks to assert his right to a speedy trial in a state court

criminal proceeding.1 The Court ordered Respondents to show cause why the

Petition should not be granted, and Respondents have filed an answer.2 The Petition

is thus ripe for disposition. For the following reasons, it will be denied without

prejudice.




1
     ECF No. 1.
2
     ECF No. 10.
I.      BACKGROUND

        Petitioner was arrested on August 1, 2018, on various state law charges in

Pike County, Pennsylvania.3 A preliminary hearing was scheduled for August 6,

2018, which was continued at the request of the prosecution due to a scheduling

conflict.4 The preliminary hearing was rescheduled for August 21, 2018, however

Petitioner, through counsel, requested and was granted a further continuance.5 The

preliminary hearing was finally conducted on October 2, 2018, where the charges

were bound over to the Court of Common Pleas of Pike County.6

        A criminal information was filed on November 28, 2018, and Petitioner

waived his right to a formal arrangement.7 The matter was then set for the January

2019 trial term in the Court of Common Pleas.8

        The matter did not proceed to trial in January 2019 as a result of various

requests by Petitioner, through counsel. Specifically, Petitioner’s counsel requested

continuances at every pre-trial conference scheduled prior to each scheduled trial

term.9 Those requests were made on November 15, 2018, January 4, 2019, April 25,

2019, June 19, 2019, September 5, 2019, and October 29, 2019.10 It is unclear why



3
     ECF No. 10. at 2.
4
     Id.
5
     Id.
6
     Id.
7
     Id.
8
     Id.
9
     Id. at 3.
10
     Id.
                                         2
these continuances were needed, however Petitioner’s counsel filed at least two

motions during this time.11 Also during this time, Petitioner filed a pro se “Motion

to Compel Review/Speedy Trial Violation/Bail Hearing” with the Pennsylvania

Superior Court, which reviewed the motion and directed that it be forwarded to the

Pike County Public Defender’s Office.12 Neither Petitioner nor his counsel filed this

motion in the Court of Common Pleas or otherwise sought to pursue it.

         Petitioner’s criminal trial was set to begin jury selection on January 3, 2020.

At that time, an attorney from the Public Defender’s Office advised that a conflict

had now arisen between the Petitioner and the Chief Public Defender and a further

continuance was requested for a newly assigned attorney to become familiar with

the case.13 The case was assigned then to the March 2020 trial term. Petitioner’s

new attorney has requested yet another continuance because he plans to file

additional pre-trial motions.14

II.      DISCUSSION

         “[S]ection 2241 authorizes a federal court to issue a writ of habeas corpus to

any pretrial detainee who ‘is in custody in violation of the Constitution or laws or

treaties of the United States.’”15 Pre-trial habeas jurisdiction should be “exercised


11
      Id. at 2-3.
12
      Id. at 3.
13
      Id.
14
      Id. at 4.
15
      Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (quoting Moore v. DeYoung, 515 F.2d
      437, 442 n.5 (3d Cir. 1975)).
                                                3
sparingly” to prevent “pre-trial habeas interference by federal courts in the normal

functioning of state criminal processes.”16 “While Federal courts have the power

and may discharge the accused in advance of trial, if he is restrained of his liberty in

violation of the Federal Constitution or laws, . . . the practice of exercising such

power before the question has been raised or determined in the state court is one

which ought not be encouraged.”17

        Relevant here, a petitioner must generally exhaust his state court remedies

prior to filing for federal habeas relief, and the court may only excuse exhaustion if

“extraordinary circumstances” are present.18 The petitioner bears the burden of

demonstrating exhaustion at the state level.19 In order to satisfy the exhaustion

requirement, the petitioner must fairly present his claim to the state courts and

complete one round of the state’s established appellate review process.20

        Although Petitioner may have attempted to raise the speedy trial issue in state

court by filing a motion with the Pennsylvania Superior Court, he apparently

abandoned that motion, and therefore did not exhaust his state court remedies on this

issue. After carefully reviewing the history of Petitioner’s state court criminal case,

the Court can find nothing extraordinary about it that would permit this Court to


16
     Duran, 393 F. App’x at 4 (quoting Moore, 515 F.2d at 445-46).
17
     Moore, 515 F.3d at 442 (quoting Cook v. Hart, 146 U.S. 183, 194 (1892)).
18
     Moore, 515 F.2d at 443.
19
     See O’Halloran v. Ryan, 835 F.2d 506, 508 (3d Cir. 1987).
20
     See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Lesko v. Owens, 881 F.2d 44, 50 (3d
     Cir. 1989), cert. denied, 493 U.S. 1036 (1990).
                                                 4
exercise jurisdiction over the Petition and grant relief to Petitioner. Petitioner,

through counsel, requested the bulk of the continuances that caused the delay of

Petitioner’s criminal trial. These continuances were quite ordinary; they commonly

occur in criminal proceedings. Notably, the continuances were likely to Petitioner’s

benefit; one of the defense’s motions has already been granted and the proposed the

pre-trial motions to be filed by his defense counsel may be decided in his favor.

       Although the Court appreciates Petitioner’s desire to proceed to trial quickly

and that he may disagree with the pre-trial strategy of his counsel, Petitioner must

raise those issues with his counsel and/or the Court of Common Pleas of Pike

County.

III.   CONCLUSION

       For the reasons set forth above, the Petition will be denied without prejudice.

An appropriate Order follows.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          5
